Citation Nr: 1711132	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  13-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1963 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The RO denied service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, and declined to reopen previously denied claims for service connection for bilateral hearing loss and tinnitus.

In March 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In March 2015, the Board reopened the Veteran's claims for service connection for bilateral hearing loss and tinnitus and remanded those claims to the agency of original jurisdiction (AOJ) for further action, to include consideration of the underlying merits of those claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board also remanded the claim for service connection for diabetes mellitus.  After taking further action, the AOJ continued the prior disallowances and returned the case to the Board.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  In March 2017, the Interim Vice Chairman of the Board advanced this appeal on the Board's docket on his own motion pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).
The Board's present decision is limited to an adjudication of the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  For the reasons set forth below, the claim for service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents, is being REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran has tinnitus that is at least as likely as not attributable to service.

2.  The Veteran has a bilateral hearing loss that was first documented many years after service.

3.  The Veteran's bilateral hearing loss is not shown to have had its onset in service, or to be etiologically related to an in-service event, injury, or disease, to include in-service exposure to noise; nor is it shown to have been manifested to a compensable degree during the one-year period following his separation from service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for bilateral hearing loss and tinnitus.  He maintains that both disabilities can be attributed to noise exposure in service.

I.  Preliminary Matters

As an initial matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matters herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).  All relevant records have been obtained, as has a medical opinion that is adequate for purposes of deciding the claims.  No further notice or evidentiary development is required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Specific to claims for service connection for hearing loss, impaired hearing is considered a "disability" for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including tinnitus and sensorineural hearing loss-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, there is no dispute that the Veteran has a current bilateral hearing loss disability as defined by VA.  The report of a March 2016 VA audiology examination clearly reflects, among other things, that he has Maryland CNC speech discrimination scores of less than 94 percent, bilaterally.  The report also reflects that he has tinnitus.

Nor is there any real dispute that the Veteran was exposed to hazardous noise during service.  The record clearly reflects that his military occupational specialty was aircraft maintenance specialist.  He has stated that he was exposed to excessive noise from aircraft, and his statements in that regard are wholly consistent with the circumstances of his service.

The real question here is whether there is a nexus, or link, between the Veteran's hearing loss and/or tinnitus and any event, injury, or disease in service, to include his conceded in-service exposure to noise.

The evidence pertaining to nexus includes the Veteran's service treatment records.  Those records reflect, among other things, that his hearing was within normal limits on audiometric testing in October 1967, when he was examined for service separation.

Records from the Boeing Company reflect that the Veteran underwent audiometric testing on several occasions in connection with post-service employment.  The earliest recorded audiometric data in those records, dated in August 1983, reflect puretone thresholds of 40 decibels at 3000 and 4000 Hertz in the left ear, and 30 decibels at 3000 and 4000 Hertz in the right ear.

When the Veteran was examined for VA compensation purposes in May 2009, he reported, among other things, that following service he worked as a carpenter, a bridge builder, and in aircraft at Boeing for 21 years.  He also reported recreational noise exposure while hunting.  With respect to the "date and circumstances of tinnitus onset," it was noted that the tinnitus was "[f]rom exposure to [aircraft] engines from 1965-1967."  It was also noted that the tinnitus was constant.

In July 2009, the May 2009 VA examiner (an audiologist) reviewed the claims file and opined that the Veteran's hearing loss and tinnitus were not caused by or a result of noise exposure in service.  The examiner noted that the Veteran's service treatment records documented normal hearing sensitivity from 500 to 6000 Hertz, bilaterally, and were negative for any evidence of tinnitus.

During the March 2014 Board hearing, the Veteran advanced argument to the effect that his hearing loss and tinnitus were due to the cumulative effects of in-service noise exposure.  When asked directly, he endorsed that he had ringing in his ears during and since service, and that he still had it.

After examining the Veteran and reviewing the record, a second VA audiologist in March 2016 concluded, in effect, that it was unlikely that the Veteran's hearing and/or tinnitus were caused by or the result of an event in service.  The examiner noted that the Veteran had grossly normal hearing at separation; cited a medical treatise for the proposition that it was unlikely that delayed effects of noise exposure occur; and observed that although the Veteran was shown to have hearing loss as early as 1983, that was 16 years after service.  The examiner further noted that the Veteran was not sure when his tinnitus began, and that there was "no nexus to link [the] veteran's current tinnitus to military noise exposure."

A.  Tinnitus

Following review of the evidence in this case, and the applicable law and regulations, the Board finds that the evidence supports the Veteran's claim for service connection for tinnitus.  Although the two VA examiners who offered opinions on the matter concluded that it was unlikely that tinnitus was attributable to in-service exposure to noise, it appears that those conclusions may have been based, in part, on an inaccurate factual predicate; namely, that tinnitus did not begin in service.

As noted above, when asked directly at the hearing, the Veteran endorsed that he had ringing in his ears during and since service, and that he still had it.  He is competent to testify as to the onset, presence, and continuity of such symptoms, which are observable by a lay person, and the Board finds no reason on the current record to question his credibility.  Moreover, inasmuch as tinnitus is recognized as a chronic disease, service connection can be established on the basis of continuity of symptoms alone, without a medical opinion.  See Walker, supra.  Under the circumstances, the Board is persuaded that the criteria for service connection for tinnitus have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102.  Service connection for tinnitus is therefore granted.

B.  Bilateral Hearing Loss

With respect to service connection for bilateral hearing loss, however, the Board finds that the preponderance of the evidence is against the claim.  The May 2009 VA medical opinion is a bit weak on the matter of nexus, inasmuch as the only reason provided for the examiner's unfavorable conclusion was the fact that the Veteran's service treatment records documented normal hearing sensitivity from 500 to 6000 Hertz, bilaterally.  The subsequent opinion in May 2016, however, contains clear conclusions with supporting data, and a reasoned medical explanation connecting the two, including citation to a medical treatise and consideration of the fact that the Veteran was found to have a bilateral hearing impairment within 16 years of his discharge from service.  As such, the Board finds that opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

To the extent the Veteran purports to contend on his own behalf that his hearing loss is medically related to service, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and are within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Here, the Veteran has not alleged, and the evidence does not support, that hearing loss had its onset in service or that he has had continuity of hearing loss since that time.  Nor is there any evidence that hearing loss was manifested to a compensable degree within one year of service.

In such cases, the Board is presented with the question of whether hearing loss, first documented many years after service, is etiologically related to service, to include in-service exposure to noise.  That question is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe symptomatology he experienced or observed, he cannot, as a layperson, provide competent medical evidence with regard to whether hearing loss is related to service.
In any event, as noted previously, the opinion from the May 2016 VA examiner is predicated on a detailed review of the Veteran's history, as set out in his service records and in records of post-service examination and treatment, and contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  As such, the Board accords greater probative weight to the VA examiner's opinion than to that of the Veteran.

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, the doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.


REMAND

When this case was remanded in March 2015, the Board requested, among other things, that the AOJ take steps to verify the Veteran's alleged exposure to herbicide agents while on Temporary Duty (TDY) in Guam from September 1966 to March 1967, following the procedures set out in the Veterans Benefits Administration's (VBA's) Adjudication Procedure Manual M21-1.  The Board also requested that the AOJ take steps to assist the Veteran in obtaining outstanding records of private treatment, to include from Dr. A.B., who treated the Veteran for high blood sugar.

As to the first of the foregoing requests, the evidence reflects that the AOJ made an initial effort to verify the Veteran's alleged exposure by sending an email to VA's Compensation and Pension service in September 2016 for purposes of obtaining a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed.  See VBA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, para 7(a).  After obtaining a negative reply, however, the AOJ did not send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure, as set out in M21-1.  Id.  Rather, the AOJ concluded that the Veteran had provided insufficient information to permit a search.

The Board is unable to determine why the AOJ reached that determination.  No reasons were provided.  Moreover, the record appears to contain all of the information necessary for a search.  The record reflects, for example, that the Veteran's military occupational specialty was aircraft maintenance specialist; that he was assigned to 91 Orgl Maint Sq, SAC, at Glasgow Air Force Base, in Montana; and that he was on TDY from September 1966 to March 1967.  Although the Veteran's service records do not explicitly state that the Veteran's period of TDY was in Guam, for reasons previously detailed in the March 2015 remand, the Board finds credible the Veteran's assertions to the effect that he was on TDY in Guam; that he was stationed at Andersen Air Force Base; and that he was working on ground crew for B-52 aircraft.  The record also reflects that he reported seeing areas that had been sprayed with herbicides there (e.g., at the base perimeter, up to "Lookout Point," adjacent to the ocean, in the area where they picked up small hardware for planes), and that he felt he was exposed to covered herbicide agents via the wind and other means while working in the areas where B-52 aircraft operations were active.  In the Board's view, this information appears sufficient to warrant a search by JSRRC.  As such, further development is required.  See Stegall, supra.

With regard to the second of the Board's aforementioned remand requests (pertaining to records of treatment from Dr. A.B.), the record reflects that the Veteran submitted a release for those records in July 2015.  He did not date the release, however, and the AOJ returned it to him for that purpose.  Rather than return a dated copy of the release, the Veteran informed the AOJ that "I turned in all those medical records to my primary care doctor and they are at the Robert J. Dole VA [Medical Center]."  See VA treatment record dated December 16, 2011 (noting that the Veteran brought some of his medical records from Dr. A.B.'s office to his first-time VA appointment).  Based on the Veteran's assertion, the AOJ concluded that the records from Dr. A.B. "had already been associated with [the Veteran's] VA treatment records," and took no further action to procure them.  See Supplemental Statement of the Case (SSOC) dated in December 2016.

The Board has thoroughly reviewed the record and the treatment records from Dr. A.B. do not appear anywhere in VBMS or Virtual VA.  The fundamental question at issue in this case is whether the Veteran was exposed to herbicide agents in service.  The diagnosis of type II diabetes mellitus has already been established and the Veteran has not advanced any allegations to the effect that his diabetes had its onset in, or is otherwise related to, service, except with respect to possible herbicide exposure.  As such, it seems rather unlikely that the records from Dr. A.B. will contain information that will aid in substantiating the Veteran's claim.  Nevertheless, in light of that fact that the claim must be remanded for other reasons, and because the records were previously requested, the Board finds that efforts should be made to obtain them.

Updated VA treatment records should also be procured.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this issue is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the VA Medical Center (VAMC) in Wichita, Kansas, to conduct a search for any paper medical records from Dr. A.B. that the Veteran provided to his VA primary care physician, as described in the record of his first-time VA appointment on December 16, 2011.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.

2.  If the Wichita VAMC concludes that it does not have any paper medical records from Dr. A.B. in its possession, or that further efforts to obtain the evidence would be futile, notify the Veteran and his representative of that fact and ask the Veteran to provide a new release for relevant records of treatment from Dr. A.B.  If he provides the necessary release, assist him in obtaining the records, following the procedures set forth in 38 C.F.R. § 3.159.  If the records sought are not available, the record should be annotated to reflect that fact and the Veteran and his representative should be notified.

3.  Send a request to the JSRRC for verification of the Veteran's exposure to herbicides, as appropriate, following the procedures set forth in VBA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, para 7(a).  In doing so, ask the JSRRC to take note of, and comment upon, information the Veteran submitted in December 2011, March 2014, and July 2015 to the effect that, among other things, Agent Orange was stored on Guam during the Vietnam Era; that it was sprayed there from 1955 until the 1960s; that the Agency for Toxic Substances and Disease Registry in a 2002 Public Health Report found soil contamination of dioxin at Andersen Air Force Base at 19,000 parts per million; and that the U.S. Government (the Environmental Protection Agency) established a Superfund Site and undertook efforts to clean up toxic chemicals there.  The response received should be associated with the record.

4.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since July 8, 2015, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim remaining on appeal should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


